 

Exhibit 10.3
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of October 20, 2010 (the
"Agreement") is effective as of October 20, 2010 (the "Effective Date"), by and
between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
"Company"), and ALAN L. STINSON (the "Employee"). In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows:
1.Purpose. This Agreement amends and restates, in its entirety, the obligations
of the parties under the agreements between the Company and the Employee, dated
as of January 1, 2009 and February 4, 2010. The purpose of this Agreement is to
recognize the Employee's significant contributions to the overall financial
performance and success of the Company and to provide a single, integrated
document which shall provide the basis for the Employee's continued employment
by the Company.
 
2.Employment and Duties. The Employee shall report to the Chairman of the Board
of Directors (the “Chairman”). Subject to the terms and conditions of this
Agreement, the Company employs the Employee to serve in an executive capacity as
Executive Vice President with the following primary duties: aiding investor
relations, serving on portfolio subsidiary company boards and committees with
emphasis on accounting responsibilities, and aiding on merger and acquisition
transactions. The Employee accepts such employment and agrees to undertake and
discharge the duties, functions and responsibilities commensurate with the
aforesaid position and such other duties and responsibilities as may be
prescribed from time to time by the Chairman.
 
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date and, if not terminated, shall continue on a month to month
basis, subject to prior termination as set forth in Section 8 (such term,
including any extensions pursuant to the next sentence, the "Employment Term").
 
4.Salary. Commencing as of the Effective Date, the Company shall pay the
Employee an annual base salary, before deducting all applicable withholdings, of
$240,000 per year, payable at the time and in the manner dictated by the
Company's standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not decreased without the Employee's
express written consent) at the discretion of the Chairman or the Compensation
Committee of the Board (the "Committee") to reflect, among other matters, cost
of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the "Annual Base Salary").
 
5.Other Compensation and Fringe Benefits. The Employee shall be entitled to the
following during the Employment Term:
 
(a)    
the standard Company benefits enjoyed by the Company's employees as a group;

 
(b)    
participation in the Company's Executive Medical Plan (for the Employee and any
covered dependents) provided by the Company, subject to standard employee costs;

 
(c)    
for the period from January 1, 2010 through September 30, 2010, an annual
incentive bonus opportunity under the Company's annual incentive plan ("Annual
Bonus Plan") for 2010, with such opportunity to be earned based upon attainment
of performance objectives established by the Committee ("Annual Bonus"). The
Employee's target Annual Bonus under the Annual Bonus Plan shall be no less than
125% of the Employee's Annual Base Salary for the period from January 1, 2010
through September 30, 2010 (the "2010 Annual Bonus"). The 2010 Annual Bonus
shall be paid no later than the March 15, 2011. Commencing as of October 1,
2010, Employee shall be eligible to receive a discretionary annual bonus based
on Employee performance.; and

 
(d)    
eligible to receive equity grants under the Company's equity incentive plans
based on Employee performance.

 
6.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods consistent with
the Employee's position and in accordance with the Company's standard policies,
or as the Board may approve. In addition, the Employee shall be entitled to such
holidays consistent with the Company's standard policies or as the Board or the
Committee may approve.
 
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under the Company's expense reimbursement policy.
 
8.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee's employment. The Employment Term shall terminate
automatically upon the Employee's death.
 
(a)    
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in Section 25. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the Date of
Termination (as that term is defined in Subsection 8(b)) and, with respect to a
termination due to Disability (as that term is defined in Subsection 8(e)),
Cause (as that term is defined in Subsection 8(d)), or Good Reason (as that term
is defined in Subsection 8(f)), sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee's Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason.

 
(b)    
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee's death.

 
(c)    
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

 
(d)    
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon the Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty; (iv) material breach
of this Agreement; or (v) failure to materially cooperate with or impeding an
investigation authorized by the Board; provided, however, that the Employee
shall have been given reasonable opportunity (A) to cure any act or omission
that constitutes Cause if capable of cure and (B) during the thirty (30) day
period following the receipt by the Employee of the Notice of Termination and
prior to the adoption of the Board's resolution, to be heard by the Chairman.

 
(e)    
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon the Employee's
entitlement to long-term disability benefits under the Company's long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.

 
(f)    
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by the Employee during the Employment Term based upon the
occurrence (without the Employee's express written consent) of any of the
following:

 
(i)    
a material diminution in the Employee's position or title, or the assignment of
duties to the Employee that are materially inconsistent with the Employee's
position or title;

 
(ii)    
a material diminution in the Employee's Annual Base Salary or Annual Bonus
Opportunity;

 
(iii)    
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in the Employee's
status, authority or responsibility; (B) a material adverse change in the
position to whom the Employee reports (including any requirement that the
Employee report to a corporate officer or employee instead of reporting directly
to the Chairman) or to the Employee's service relationship (or the conditions
under which the Employee performs his duties) as a result of such reporting
structure change, or a material diminution in the authority, duties or
responsibilities of the position to whom the Employee reports; or (C) a material
change in the geographic location of the Employee's principal place of
employment (e.g., the Company has determined that a relocation of more than
thirty-five (35) miles would constitute such a material change); or

 
(iv)    
a material breach by the Company of any of its obligations under this Agreement.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety (90)
days of the Change in Control; and (2) the Company fails to cure the condition
or event constituting Good Reason within thirty (30) days following receipt of
the Employee's Notice of Termination.
9.Obligations of the Company Upon Termination.
 
(a)    
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by the Employee for Good Reason. If the Employee's employment is
terminated by: (1) the Company for any reason other than Cause, Death or
Disability; or (2) the Employee for Good Reason:

 
(i)    
the Company shall pay the Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to the Employee for expenses incurred prior to the Date of Termination; and
(C) no later than March 15th of the year in which the Date of Termination
occurs, any earned but unpaid Annual Bonus payments relating to the prior
calendar year;

 
(ii)    
if the 2010 Annual Bonus payment has not been otherwise paid to Employee, the
2010 Annual Bonus payment;

 
(iii)    
the Company shall pay the Employee, no later than the sixty-fifth (65th)
calendar day after the Date of Termination, a lump-sum payment equal to 200% of
the Employee's Annual Base Salary in effect immediately prior to the Date of
Termination (disregarding any reduction in Annual Base Salary to which the
Employee did not expressly consent in writing); and

 
(iv)    
all stock option, restricted stock and other equity-based incentive awards
granted by the Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria (not based solely on the passage of time); in which case, they will
only vest pursuant to their express terms.

 
(b)    
Termination by the Company for Cause and by the Employee without Good Reason. If
the Employee's employment is terminated (i) by the Company for Cause or (ii) by
the Employee without Good Reason, the Company's only obligation under this
Agreement shall be payment of any Accrued Obligations.

 
(c)    
Termination due to Death or Disability. If the Employee's employment is
terminated due to death or Disability, the Company shall pay the Employee (or to
the Employee's estate or personal representative in the case of death), within
thirty (30) business days after the Date of Termination: (i) any Accrued
Obligations, plus (ii) if the 2010 Annual Bonus payment has not been otherwise
paid to employee, the 2010 Annual Bonus payment.

 
(d)    
Definition of Change in Control. For purposes of this Agreement, the term
"Change in Control" shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

 
(i)    
the acquisition, directly or indirectly, by any "person" (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act") and used in Sections 13(d) and 14(d) thereof) of "beneficial
ownership" (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;

 
(ii)    
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than fifty percent (50%) of
the total combined voting power of all outstanding voting securities of the
surviving entity immediately after such merger or consolidation;

 
(iii)    
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the Company are transferred to or
acquired by a person or persons different from the persons holding those
securities immediately prior to such merger;

 
(iv)    
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

 
(v)    
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity (A)
which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least fifty percent (50%) of the Company's
outstanding voting securities or (B) fifty percent (50%) or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by the Company. For purposes of
the foregoing clause, the sale of stock of a subsidiary of the Company (or the
assets of such subsidiary) shall be treated as a sale of assets of the Company;
or

 
(vi)    
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company.

 
(e)    
Six-Month Delay. To the extent the Employee is a "specified employee," as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period.

 
10.Excise Taxes. If any payments or benefits paid or provided or to be paid or
provided to the Employee or for Employee's benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a “parachute payment” under Section 280G of the Code (the “Scaled Back Amount”).
Any such election must be in writing and delivered to the Company within thirty
(30) days after the Date of Termination. If Employee does not elect to have
Payments reduced to the Scaled Back Amount, Employee shall be responsible for
payment of any Excise Tax resulting from the Payments and Employee shall not be
entitled to a gross-up payment under this Agreement or any other for such Excise
Tax. If the Payments are to be reduced, they shall be reduced in the following
order of priority: (i) first from cash compensation, (ii) next from equity
compensation, then (iii) pro-rata among all remaining Payments and benefits. To
the extent there is a question as to which Payments within any of the foregoing
categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to Employee shall be reduced first.
 
11.Non-Delegation of the Employee's Rights. The obligations, rights and benefits
of the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
 
12.Confidential Information. The Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company's or its affiliates' methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this Section
12. Accordingly, the Employee agrees that during the Employment Term and at all
times thereafter he will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will he utilize any such information, either
alone or with others, outside the scope of his duties and responsibilities with
the Company and its affiliates.
 
13.Non-Competition.
 
(a)    
During Employment Term. The Employee agrees that, during the Employment Term, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to the Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with the Company's or
its affiliates' principal business, nor solicit customers, suppliers or
employees of the Company or affiliates on behalf of, or in any other manner work
for or assist any business which is a direct competitor with the Company's or
its affiliates' principal business. In addition, during the Employment Term, the
Employee will undertake no planning for or organization of any business activity
competitive with the work he performs as an employee of the Company, and the
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any such competitive business
activity.

 
(b)    
After Employment Term. The parties acknowledge that the Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of his employment. The parties further acknowledge
that the scope of business in which the Company and its affiliates are engaged
as of the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by the Employee in that business
after the Employment Term would severely injure the Company and its affiliates.
Accordingly, for a period of one (1) year after the Employee's employment
terminates for any reason whatsoever, except as otherwise stated herein below,
the Employee agrees: (i) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with the Company or its affiliates in their principal products
and markets; and (ii), on behalf of any such competitive firm or business, not
to solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of the Company or an affiliate. Notwithstanding any of the
foregoing provisions to the contrary, the Employee shall not be subject to the
restrictions set forth in this Subsection 13(b) if: (A) the Employee's
employment is terminated by the Company without Cause; (B) the Employee
terminates employment for Good Reason; or (C) the Employee's employment is
terminated as a result of the Company's unwillingness to extend the Employment
Term.

 
(c)    
Exclusion.    Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this Section 13: (i) Fidelity National Information Services, Inc.,
its affiliates or their successors; or (ii) the Company, its affiliates or their
successors if this Agreement is assumed by a third party as contemplated in
Section 21.

 
14.Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
 
15.Improvements and Inventions. Any and all improvements or inventions that the
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Employee's employment hereunder, shall be the sole and
exclusive property of the Company. The Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
 
16.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by the Employee of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel the Employee to
perform as agreed herein. The Employee hereby acknowledges that obligations
under Sections and Subsections 12, 13(b), 14, 15, 16, 17 and 18 shall survive
the termination of employment and be binding by their terms at all times
subsequent to the termination of employment for the periods specified therein.
Nothing herein shall in any way limit or exclude any other right granted by law
or equity to the Company.
 
17.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 or payment of any Gross-Up Payment pursuant to Section 10 of
this Agreement (other than due to the Employee's death), the Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release relates only to the Employee's employment relationship with the
Company. With respect to any release required to receive payments owed pursuant
to Section 9, the Company must provide the Employee with the form of release no
later than seven (7) days after the Date of Termination and the release must be
signed by the Employee and returned to the Company, unchanged, effective and
irrevocable, no later than sixty (60) days after the Date of Termination.
 
18.No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.
 
19.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
 
20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
 
21.Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
 
22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
23.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Employee's tax year following the Employee's
tax year in which the payment amount becomes known and payable; provided,
however, that on or after a Change in Control, and following the Employee's
termination of employment with the Company, if any party finds it necessary to
employ legal counsel or to bring an action at law or other proceedings against
the other party to interpret or enforce any of the terms hereof, the Company
shall pay (on an ongoing basis) to the Employee to the fullest extent permitted
by law, all legal fees, court costs and litigation expenses reasonably incurred
by the Employee or others on his behalf (such amounts collectively referred to
as the "Reimbursed Amounts"); provided, further, that the Employee shall
reimburse the Company for the Reimbursed Amounts if it is determined that a
majority of the Employee's claims or defenses were frivolous or without merit.
Requests for payment of Reimbursed Amounts, together with all documents required
by the Company to substantiate them, must be submitted to the Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by the Company within ninety (90) days after receiving the request
and all substantiating documents requested from the Employee.  The payment of
Reimbursed Amounts during the Employee's tax year will not impact the Reimbursed
Amounts for any other taxable year. The rights under this Section 23 shall
survive the termination of employment and this Agreement until the expiration of
the applicable statute of limitations.
 
24.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
 
25.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
 
To the Company:
 
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
 
To the Employee:
 
Alan L. Stinson
c/o Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
        
26.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
 
27.Tax Withholding. The Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings the Company
is required to deduct pursuant to state, federal or local laws.
 
28.Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Code Section 409A"). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
In addition, the direct payment or reimbursement of expenses permitted under
this Agreement or otherwise shall be made no later than the last day of the
Employee's taxable year following the taxable year in which such expense was
incurred.
 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL FINANCIAL, INC.
 
By: /s/ Michael L. Gravelle  
Its: Executive Vice President, General Counsel and Corporate Secretary
 
 
ALAN L. STINSON
/s/ Alan L. Stinson

 
 
 
 

1